Case 1:21-cv-21920-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.:


 MARIA GLADYS AGUDELO

           Plaintiff,

 v.

 MASH SERVICES, INC., a Florida
 Profit Corporation

        Defendant.
 __________________________________/

                                           COMPLAINT

          COMES NOW, the Plaintiff, MARIA GLADYS AGUDELO, (hereinafter “Plaintiff”), on

 behalf of herself, by and through the undersigned counsel, files this Complaint against Defendant

 MASH SERVICES INC., a Florida Profit Corporation, (hereinafter “Mash” or Defendant”) and

 states as follows:

                                  JURISDICTION AND VENUE

 1. This is an action by the Plaintiff for damages for unpaid overtime wages under the Fair Labor

      Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”).

 2. Jurisdiction is conferred upon this Court pursuant to 29 U.S.C. § 216(b), 28 U.S.C. § 1331,

      and 28 U.S.C. § 1367.

 3. Venue is proper for the United States Court for the Southern District of Florida because

      Plaintiff was employed in the Southern District of Florida by Defendant, which at all material

      times conducted, and continues to conduct, business in the Southern District of Florida, and

      because the acts that give rise to Plaintiff’s claims occurred within the Southern District of

      Florida.

                                                 1
Case 1:21-cv-21920-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 2 of 7




                                              PARTIES

 4. Plaintiff was at all times relevant to this action, a resident of Miami Dade County Florida,

    within the jurisdiction of this Honorable Court.

 5. During all times relevant to this Complaint, Plaintiff was employed by Defendant as a domestic

    service worker. Plaintiff was therefore an employee as defined by 29 U.S.C. § 203(e).

 6. Defendant is a corporation organized and existing under and by virtue of the laws of Florida

    and registered to do business within Florida. Defendant has its principal place of business in

    Miami, Florida. Defendant has, at all times material hereto, conducted substantial and

    continuous business within the Southern District of Florida, and is subject to the laws of the

    United States and the State of Florida.

 7. Defendant is an “employer” as defined by 29 U.S.C. § 203(d) and (s)(1), in that it has

    employees engaged in commerce or in the production of goods for commerce or that has

    employees handling, selling, or otherwise working on goods or materials that have been moved

    in or produced for commerce by any person.

 8. At all times material to this Complaint, Defendant has had two (2) or more employees who

    have regularly sold, handled, or otherwise worked on goods and/or materials including but not

    limited to the following: detergents, household cleaners, vacuums, brooms/dust pans,

    deodorizers, mops. Those goods and/or materials have been moved in or produced for

    commerce which as employees subject to the provisions of the FLSA, 29 U.S.C. § 207.

 9. The Plaintiff was a domestic service worker in a private home and was at all relevant times,

    covered by the FLSA.

 10. Defendant, upon knowledge and belief, has gross revenue which exceeds $500,000 for each of

    the past three (3) years and utilizes goods in the flow of commerce across state lines.



                                                2
Case 1:21-cv-21920-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 3 of 7




 11. Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth above

    together with attorneys’ fees, costs and damages.

 12. All conditions precedent for the filing of this action before this Court have been previously

    met, including the exhaustion of all pertinent administrative procedures and remedies.


         PLAINTIFF’S FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

 13. Plaintiff is a non-exempt employee of Defendant and is subject to the payroll practices and

    procedures set forth hereinafter, and who worked in excess of forty (40) hours during one or

    more workweeks within three (3) years of the filing of this complaint.

 14. Plaintiff was employed by the Defendant as a housekeeper at a private vacation home from

    2018 through on or about May 24, 2020.

 15. At all times pertinent to this action, Defendant failed to comply with 29 U.S.C. §§ 201-219 in

    that Plaintiff performed services for Defendant for which no provision was made to properly

    pay for those hours worked over forty (40) in a given workweek.

 16. Upon information and belief, On or about November 2018, employees started to complain to

    Defendant about their improper practice regarding overtime pay. Therefore, on or about

    January 2019, Defendant changed the method of paying their employees from salary to an

    hourly rate.

 17. Based on the information currently available to Plaintiff, Plaintiff was paid once a month based

    on an hourly rate of $20.00 per hour. However, Defendant was not properly calculating the

    amount of overtime hours Plaintiff was working on a workweek basis.

 18. During her employment, Plaintiff would regularly work eight (8) to ten (10) hour days, five

    to six (6) days a week.




                                                 3
Case 1:21-cv-21920-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 4 of 7




 19. Despite the fact that Plaintiff worked over 40 hours in a workweek, she was not paid overtime

    by Defendant. Specifically, Defendant failed to compensate Plaintiff at a rate no less than one

    and half times her regular rate for each hour worked in excess of forty (40) hours in any given

    workweek.

 20. Defendant and its representatives knew that Plaintiff was working overtime, and that federal

    law requires employees to be compensated at time and one-half per hour for overtime pay.

 21. Defendant maintained complete control over the hours Plaintiff worked and the pay she was

    to receive.

 22. Defendant supervised and controlled Plaintiff’s schedules, conditions of employment and the

    rate and method of payment.

 23. Plaintiff has retained the undersigned firm to prosecute this action on her behalf and has agreed

    to pay it a reasonable fee for its services.

 24. Plaintiff is entitled to her reasonable attorneys’ fees and costs if she is the prevailing party in

    this action.

                                        COUNT I
                               VIOLATION OF FLSA/OVERTIME

 25. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 24 of

    this complaint as if set out in full herein.

 26. This action is brought by Plaintiff to recover from Defendant unpaid overtime wage

    compensation, as well as an additional amount as liquidated damages, costs, and reasonable

    attorney’s fees under the provisions of 29 U.S.C. § 201 et seq., and specifically under the

    provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any

    of his employees… for a work week longer than 40 hours unless such employee receives

    compensation for his employment in excess of the hours above-specified at a rate not less than

                                                   4
Case 1:21-cv-21920-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 5 of 7




    one and a half times the regular rate at which he is employed.”

 27. Since the commencement of Plaintiff's employment, the Defendant has willfully violated the

    provisions of § 7 of the Act [29 U.S.C. § 207] by employing employees engaged in commerce

    for workweeks longer than forty (40) hours without compensating them for all hours worked

    in excess of forty (40) hours at a rate not less than one and one half times her regular rate.

 28. Specifically, Plaintiff worked between forty (40) to sixty (60) hours during each work week in

    which she was employed but she was not compensated at time and a half for some of the hours

    worked over forty (40) hours each workweek.

 29. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

    week longer than 40 hours unless such employee receives compensation for his employment

    in excess of the hours above-specified at a rate not less than one and a half times the regular

    rate at which he is employed.”

 30. Defendant is and was, during all times hereafter mentioned, an enterprise engaged in commerce

    or in the production of goods for commerce as defined in §§ 3 (r) and 3(s) of the FLSA, 29

    U.S.C. § 203(r) and 203(s). Defendant’s business activities involve those to which the Fair

    Labor Standards Act applies.

 31. The Plaintiff was a domestic service worker in a private home and was at all relevant times,

    covered by the FLSA.

 32. Plaintiff was not exempted from the overtime provision of the Act pursuant to the provisions

    of the Act, 29 U.S.C. § 213(a), in that she was neither bona fide executive, administrative, or

    professional employee. Plaintiff performed manual labor tasks and did not have decision-

    making authority.




                                                 5
Case 1:21-cv-21920-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 6 of 7




 33. Defendant has knowingly and willfully failed to pay Plaintiff at time and one half of her regular

    rate of pay for all hours worked in excess of forty (40) per week during the relevant time period.

 34. By reason of the said intentional, willful and unlawful acts of Defendant, Plaintiff has suffered

    damages plus incurring costs and reasonable attorneys' fees.

 35. Defendant never posted any notice, as required by the Fair Labor Standards Act and Federal

    Law, to inform employees of their federal rights to overtime payments.

 36. As a result of Defendant’s willful violations of the Act, Plaintiff is entitled to liquidated

    damages.

 37. Plaintiff has retained the undersigned counsel to represent her in this action, and pursuant to

    29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys' fees and costs

    incurred in this action from Defendant.


 WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

        A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

            intentionally and with reckless disregard for Plaintiff’s rights;

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime

            compensation for hours worked in excess of forty (40) weekly, with interest; and

        C. Award Plaintiff an equal amount in double damages/liquidated damages; and

        D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

        E. Grant Plaintiff such additional relief as the Court deems just and proper under the

            circumstances.




                                                  6
Case 1:21-cv-21920-JLK Document 1 Entered on FLSD Docket 05/24/2021 Page 7 of 7




                                       JURY DEMAND

       Plaintiff MARIA GLADYS AGUDELO demands trial by jury of all issues triable as of
       right by jury.

 Dated: May 24, 2021                             Respectfully submitted,

                                               PEREGONZA THE ATTORNEYS, PLLC
                                               1414 NW 107th Ave,
                                               Suite 302
                                               Doral, FL 33172
                                               Tel. (786) 650-0202
                                               Fax. (786) 650-0200

                                               By: /s/Nathaly Saavedra
                                               Nathaly Saavedra, Esq.
                                               Fla. Bar No. 118315
                                               Email: nathaly@peregonza.com

                                               By: /s/Juan J. Perez
                                               Juan J. Perez, Esq.
                                               Fla. Bar No. 115784
                                               Email: juan@peregonza.com




                                           7
